
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18



ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made as of the 3rd
day of March, 2003 ("Effective Date"), by and among First Broadcasting
Investments, L.P. ("Seller"), HBC Sacramento, Inc. ("HBC Sacramento") ("HBC
Sacramento"), HBC License Corporation ("HBC License" and together with HBC
Sacramento, "Station Purchaser"), and HBC Broadcasting Texas, L.P. ("HBC Texas"
and together with Station Purchaser, the "Purchaser").

W I T N E S S E T H:

        WHEREAS, Seller is the licensee of radio station KNGT(FM) (the
"Station"), licensed to Jackson, California and authorized by the Federal
Communications Commission (the "FCC") to operate at 94.3 MHz; and

        WHEREAS, Seller owns the assets which are used in the operation of the
Station; and

        WHEREAS, Seller owns a broadcasting tower and related real estate and
building located at the coordinates of North 32-35-10.5 Latitude, West
097-49-53.1 Longitude, approximately kilometers north of Granbury, Texas (the
"Granbury Tower Assets"); and

        WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, (i) certain of the radio station properties and assets
relating to the Station and (ii) the Granbury Tower Assets (collectively
referred to herein as the "Purchased Assets"), as described herein under the
terms and conditions herein set forth;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

1.    PURCHASE AND SALE OF ASSETS.

        1.1  Purchase and Sale of Purchased Assets.

A.    Subject to the conditions set forth in this Agreement, at the Closing (as
defined hereinafter), Seller shall assign, transfer, convey and deliver to
Station Purchaser, and Station Purchaser shall purchase from Seller, all right,
title and interest in and to the following assets, free and clear of all Liens
(other than Permitted Liens):

        (a)  all licenses, construction permits or authorizations issued by or
pending before the FCC or any other governmental authority for use in the
operation of the Station that are set forth on Schedule 1.1(a) attached hereto,
together with any and all renewals, extensions and modifications thereof (the
"Governmental Licenses");

        (b)  the leasehold interests of Seller at the transmitter site located
at 20200 South Cedar Lane, Pine Grove, CA 95665 (North Latitude, 38 degrees, 24
minutes, 10 seconds; West Longitude, 120 degrees, 39 minutes, 15 seconds) (the
"Transmitter Site"), and at the studio site located at 1500 S. Highway 49, Suite
206, Jackson, CA 95642 (the "Studio Site");

        (c)  all towers, antennas, transmission equipment and other tangible
personal property of Seller located at or used in conjunction with the
Transmitter Site (the "Transmitter Equipment");

        (d)  the other items of tangible personal property used, or intended for
use, primarily in the operation of the Station, all as described on
Schedule 1.1(d) hereto;

        (e)  the call letters, Marti frequencies and internet domain names of
the Station;

        (f)    unless as may be otherwise required by law, the books and records
related to the Purchased Assets, such as property tax records, logs, all
materials maintained in the FCC public file relating to the Station, technical
data, political advertising records and all other records,

--------------------------------------------------------------------------------




correspondence with and documents pertaining to governmental authorities and
similar third parties (the "Business Records"); and

        (g)  the contracts and agreements listed on Schedule 1.1(g) attached
hereto (the "Assumed Contracts").

B.    Subject to the conditions set forth in this Agreement, at the Closing (as
defined hereinafter), Seller shall assign, transfer, convey and deliver to HBC
Texas, and HBC Texas shall purchase from Seller, all right, title and interest
in and to the Granbury Tower Assets, free and clear of all Liens (other than
Permitted Liens):

        1.2  Excluded Assets.    In no event shall the Purchased Assets be
deemed to include:

        (a)  the cash and cash equivalents of Seller or the Station (except for
any normal and customary deposits with respect to the Purchased Assets for which
a proration adjustment is made in Seller's favor pursuant to Section 16.2);

        (b)  any accounts receivable, notes receivable or other receivables of
Seller (including tax refunds);

        (c)  any items of intellectual property of the Station, except as
specifically set forth in Section 1.1 above;

        (d)  the corporate seal, minute books, charter documents, corporate
stock record books and other books and records that pertain to the organization
of Seller;

        (e)  securities of any kind owned by Seller;

        (f)    insurance contracts or proceeds thereof;

        (g)  claims arising out of acts occurring before the Closing Date; and

        (h)  any agreements not included among the Assumed Contracts.

        1.3  Liabilities to be Assumed.    Subject to the terms and conditions
of this Agreement, on the Closing Date, Purchaser expressly does not and shall
not assume or agree to perform and discharge any Liabilities of Seller except
(a) Liabilities that relate to or arise from the ownership or operation of the
Purchased Assets from and after the Closing Date, (b) Liabilities under the
Assumed Contracts that relate to or arise from and after the Closing Date and
(c) Liabilities for which Purchaser receives a credit, and only to the extent of
such credit, in connection with the determination of the proration items
pursuant to Section 16.2 of this Agreement (the Liabilities described in
subparagraphs (a), (b) and (c) of this Section 1.3, collectively, the "Assumed
Liabilities").

        1.4  Liabilities Not to be Assumed.    Except as and to the extent
specifically set forth in Section 1.3 of this Agreement, Purchaser is not
assuming any Liabilities of Seller, and all such Liabilities shall be and remain
the responsibility of Seller. Notwithstanding the provisions of Section 1.3 of
this Agreement, Purchaser is not assuming, and Seller shall not be deemed to
have transferred to Purchaser the following Liabilities:

        (a)  Any Liability with respect to any action, suit, proceeding,
arbitration, investigation or inquiry, whether civil, criminal or administrative
("Litigation") related to or arising from the period prior to the Closing Date.

        (b)  All Liabilities incurred by Seller in connection with the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated herein, including, without limitation, tax liabilities
(except to the extent otherwise allocated pursuant to Section 16.2 hereof), the
fees and expenses of attorneys, accountants, investigators, auditors,
consultants and brokers to Seller.

2

--------------------------------------------------------------------------------




        (c)  Except to the extent Purchaser receives a credit pursuant to the
determination of the proration items pursuant to Section 16.2 hereof, any
Liability of Seller for Federal income taxes and any state or local income,
profit, franchise or property taxes, and any penalties or interest due on
account thereof.

        (d)  Liabilities of Seller for any breach or failure to perform any of
its covenants and agreements contained in, or made pursuant to, this Agreement,
or, prior to the Closing, any other contract, whether or not assumed hereunder,
including any breach arising from assignment of contracts hereunder without
consent of third parties.

        (e)  Liabilities of Seller for any violation of a Law or Order.

        (f)    Liabilities of Seller to its present or former Affiliates.

        (g)  Liabilities to or in respect of employees of the Station, including
salary, payroll taxes, unemployment compensation, pension, profit sharing,
retirement, bonus, medical, dental, life, accident insurance, disability,
executive or deferred compensation, and other similar fringe or employee benefit
plans.

        (h)  Liabilities of Seller for borrowed money or for interest on such
borrowed money.

        (i)    Liabilities of Seller resulting from the failure to comply with,
or imposed pursuant to, any Environmental Law (as hereinafter defined), prior to
the Closing or resulting from the Release (as hereinafter defined) of Hazardous
Substances (as hereinafter defined), in relation to the Station to the extent
related to, arising from or otherwise attributable to Seller's acts or omissions
prior to or conditions existing as of the Closing Date, including, without
limitation, any liability or obligation for cleaning up waste disposal sites
from or related to Seller's acts or omissions on or prior to the Closing Date.

        (j)    Any agreements not included among the Assumed Contracts listed on
Schedule 1.1(g), including, but not limited to trade and barter agreements.

2.    PURCHASE PRICE; CLOSING.

        2.1  Purchase Price.    The consideration to be received by Seller in
exchange for the Purchased Assets shall be Twenty Four Million Dollars
($24,000,000), payable in cash at the Closing by wire transfer of immediately
available funds.

        2.2  Time of Closing.    

        (a)  The closing (the "Closing") for the sale and purchase of the
Purchased Assets shall be held at the offices of Purchaser (or such other place
as may be agreed upon by the parties in writing). The Closing shall occur on
such date (the "Closing Date") that is five business days after the satisfaction
of all conditions precedent to the parties' obligations hereunder, but in no
event prior to May 1, 2003. The Closing shall be deemed to be effective as of
12:01 a.m. on the Closing Date.

        (b)  In order to consummate the transfer of the Purchased Assets, Seller
and Purchaser agree to use their reasonable best efforts to file, within five
business days after the date hereof, an assignment of license application (the
"FCC Applications") requesting FCC consent to the assignment from Seller to HBC
License of the FCC Licenses. In the event that the merger of Hispanic
Broadcasting Corporation and Univision Communications Inc. ("Univision"), MB
Docket No. 02-235, has not been consummated at the time the FCC Applications are
to be filed, the FCC Applications also shall include an application seeking
consent to the assignment from Seller to HBC License as owned and controlled by
Univision. Station Purchaser shall use its best efforts to secure the
cooperation of Univision in the preparation and prosecution of the FCC
Applications. The parties agree that the FCC Applications will be prosecuted
with reasonable best efforts, in

3

--------------------------------------------------------------------------------




good faith and with due diligence. The parties agree to use their reasonable
best efforts to file additional information or amendments requested by the FCC
orally or in writing within five business days after such request and, in any
event, to commence preparation of such additional information or amendments
immediately upon request and to complete and file the same with the FCC as
rapidly as practical. Each party will be solely responsible for the expenses
incurred by it in the preparation, filing and prosecution of the FCC
Applications (it being understood that the parties will bear equally the FCC
filing fee payable in connection with the FCC Applications).

        (c)  As used herein, the term "FCC Order" shall mean that the FCC (or
the staff of the FCC's Media Bureau pursuant to delegated authority) has granted
or given its initial consent, without any condition materially adverse to
Purchaser or Seller, to the assignment of the FCC Licenses as contemplated in
the FCC Applications.

        2.3  [Intentionally Omitted.]    

        2.4  Closing Procedure.    At the Closing, Seller shall deliver to
Purchaser such bills of sale, instruments of assignment, transfer and conveyance
documents and other similar documents as Purchaser shall reasonably request in a
form reasonably acceptable to both Seller and Purchaser. Against such delivery,
Purchaser shall (i) issue and deliver to Seller the purchase price in accordance
with Section 2.1 above and (ii) execute and deliver the assumption agreement
with respect to the Assumed Liabilities. Each party will cause to be prepared,
executed and delivered all other documents required to be delivered by such
party pursuant to this Agreement. All actions taken at the Closing shall be
deemed to have been taken simultaneously at the time the last of any such
actions is taken or completed.

        2.5  Allocation of Purchase Price.    The Purchase Price shall be
allocated among the Purchased Assets in a manner as mutually agreed to in
writing between the parties, based upon an appraisal of the Purchased Assets by
Bond & Pecaro (the fees of which firm shall be paid by the Purchaser). Seller
and Purchaser agree to use the allocations determined pursuant to this
Section 2.5 for all tax purposes, including without limitation, those matters
subject to Section 1060 of the Internal Revenue Code of 1986, as amended.

        2.6  Escrow Agreement.    On the Effective Date, Purchaser and Seller
shall execute the escrow agreement attached hereto as Schedule 2.6 ("Escrow
Agreement") and, pursuant to the Escrow Agreement, Purchaser shall deliver one
million two hundred thousand dollars ($1,200,000) to Bank of New York Trust
Company of Florida, N.A. ("Escrow Agent"), which amount, but not the interest
thereon, shall be retained by Escrow Agent and applied to the Purchase Price at
Closing. Following the Closing, the interest earned on this deposit shall
promptly be delivered to Purchaser. If this Agreement is terminated in
accordance with the provisions of Section 13 herein due to breach or default by
the Seller, Escrow Agent shall refund to Purchaser the deposit and all accrued
interest thereon within ten (10) days of termination of this Agreement. If this
Agreement is terminated in accordance with the provisions of Section 13 herein
due to breach or default on the part of the Purchaser, Escrow Agent shall pay to
the Seller the deposit together with all interest accrued thereon within ten
(10) days of termination of this Agreement.

3.    REPRESENTATIONS AND WARRANTIES OF SELLER.    

        Seller hereby represents and warrants to Purchaser, as follows:

        3.1  Organization; Good Standing.    Seller is a Delaware limited
partnership, duly organized, validly existing and in good standing under the
laws of the State of Delaware. Seller has all requisite power and authority to
own and lease its properties and carry on its business as currently conducted.

        3.2  Due Authorization.    Subject to the FCC Order, Seller has full
power and authority to enter into and perform this Agreement and to carry out
the transactions contemplated hereby. Seller has

4

--------------------------------------------------------------------------------


taken all necessary corporate action to approve the execution and delivery of
this Agreement and the transactions contemplated hereby. This Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms, except as may be limited by the
availability of equitable remedies or by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally.

        3.3  Execution and Delivery.    Neither the execution and delivery by
Seller of this Agreement nor the consummation by Seller of the transactions
contemplated hereby will: (i) conflict with or result in a breach of any
provisions of Seller's organizational documents; (ii) subject to the FCC Order,
violate any Law or Order of any court or Governmental Entity, which violation,
either individually or in the aggregate, might reasonably be expected to have a
material adverse effect on Purchaser's ownership of the Purchased Assets;
(iii) except as set forth on Schedule 3.3, violate or conflict with or
constitute a default under (or give rise to any right of termination,
cancellation or acceleration under), or result in the creation of any Lien on
any of the Purchased Assets pursuant to, any material agreement, indenture,
mortgage or other instrument to which Seller is a party or by which it or its
assets may be bound or affected; or (iv) subject to the FCC Order, affect or
violate the terms or conditions of or result in the cancellation of the FCC
Licenses.

        3.4  Absence of Undisclosed Liabilities.    Except as and to the extent
specifically disclosed in Schedule 3.4, Seller does not have any Liabilities
relating to the Purchased Assets other than Liabilities incurred in the ordinary
course of business and consistent with past practice and none of which has had
or would be reasonably likely to have a Material Adverse Effect.

        3.5  Governmental Consents.    No approval, authorization, consent,
order or other action of, or filing with, any Governmental Entity is required in
connection with the execution and delivery by Seller of this Agreement or the
consummation by Seller of the transactions contemplated hereby, other than those
of the FCC.

        3.6  Title to Purchased Assets.    On the Closing Date, Seller shall
have good and marketable title to all the Purchased Assets, free and clear of
all Liens, except for Permitted Liens. Except for approval of the transfer of
ownership by the FCC and the Third Party Consents, none of the Purchased Assets
are subject to any restriction with respect to the transferability thereof.
Seller has complete and unrestricted power and right to sell, assign, convey and
deliver the Purchased Assets to Purchaser as contemplated hereby. At Closing,
Purchaser will receive good and marketable title to all the Purchased Assets,
free and clear of all Liens, except for Permitted Liens. The purchase and sale
of the Purchased Assets and the other transactions contemplated in this
Agreement will be free and clear of any and all claims by creditors of Seller
under any bulk sales or similar laws or statues.

        3.7  Transmitter and Studio Sites.    

        (a)  Seller has a valid and enforceable leasehold interest in and to the
Transmitter Site and the Studio Site, free and clear of Liens, except for
Permitted Liens.

        (b)  Seller has not received any written notice of, and has no knowledge
of, any material violation of any zoning, building, health, fire, water use or
Law in connection with the Transmitter Site or the Studio Site. To the knowledge
of Seller, no fact or condition exists which would result in the termination or
material impairment of access of the Station to the Transmitter Site or Studio
Site or discontinuation of necessary sewer, water, electrical, gas, telephone or
other utilities or services, except as set forth on Schedule 3.7(b). In
addition, any and all additions, modification, and repairs that have been made
to the tower constituting the Granbury Tower Assets have been completed by its
manufacturer and have in all respects been performed in compliance with, and the
tower is currently in compliance with, all industry standards and the FCC rules
and regulations, and is not currently in need of any material repairs or
modifications.

5

--------------------------------------------------------------------------------




        3.8  Tangible Personal Property Assets.    Schedule 1.1(d) sets forth a
list, complete and accurate in all material respects, of the Purchased Assets,
which consist of tangible personal property. Except as set forth on
Schedule 1.1(d), all material items of such tangible personal property are in
good condition and working order, ordinary wear and tear excepted, and are
suitable for the uses for which intended, free from any known defects except
such minor defects that do not interfere with the continued present use thereof
by Seller.

        3.9  Governmental Licenses.    Schedule 1.1(a) lists and accurately
describes all of the Governmental Licenses necessary for the lawful ownership
and operation of the Station and the conduct of their businesses, except where
the failure to hold such Governmental License would not have a Material Adverse
Effect. Seller has furnished to Purchaser true and accurate copies of all of the
Governmental Licenses. Each such Governmental License is in full force and
effect and is valid under applicable Laws; the Station is being operated in
compliance in all material respects with the Communications Act of 1934, as
amended, and all rules, regulations and policies of the FCC; and to the
knowledge of Seller, no event has occurred which (whether with or without
notice, lapse of time or the happening or occurrence of any other event) is
likely to result in the revocation or termination of any Governmental License or
the imposition of any restriction of such a nature as would have a Material
Adverse Effect. The Station, each of its physical facilities, electrical and
mechanical systems and transmitting and studio equipment are being operated in
all material respects in accordance with the specifications of the Governmental
Licenses. The Governmental Licenses are unimpaired by any act or omission of
Seller or any of Seller's officers, directors or employees and Seller has
fulfilled and performed all of its obligations with respect to the Governmental
Licenses and has full power and authority thereunder. Except as set forth on
Schedule 3.9, no application, action or proceeding is pending for the renewal or
modification of any of the Governmental Licenses. No event has occurred which,
individually or in the aggregate, and with or without the giving of notice or
the lapse of time or both, would constitute ground for revocation thereof.

        3.10 Reports.    Seller has duly filed all reports required to be filed
by Law or applicable rule, regulation, order, writ or decree of any court,
Governmental Entity and has made payment of all charges and other payments, if
any, shown by such reports to be due and payable, except where the failure to so
file or make payment would not have a Material Adverse Effect. Except as set
forth on Schedule 3.10, all reports required to be filed by Seller with the FCC
with respect to the Station have been filed, except where the failure to so file
would not, individually or in the aggregate, materially and adversely affect the
business, operations, properties, assets or conditions (financial or otherwise)
of the Station or which challenges the validity or propriety of any of the
transactions contemplated by this Agreement. Such reports and disclosures are
complete and accurate in all material respects.

        3.11 Taxes.    

        (a)  All tax reports and returns required to be filed on or before the
execution of this Agreement by Seller relating to the Purchased Assets have been
duly filed on a timely basis under the statutes, rules and regulations of each
applicable jurisdiction, and Seller will file or will cause to be duly filed,
all tax returns required to be filed by Seller relating to the Purchased Assets
with respect to any taxable period prior to the Closing Date. All such tax
reports and returns are (or will be) complete and accurate in all material
respects.

        (b)  No claim, judgment, Lien, settlement, writ, or order for assessment
or collection of taxes relating to the Purchased Assets has been asserted
against Seller. Seller is not a party to any pending, or to the Seller's
knowledge, any threatened, audit, action, suit, claim, litigation, proceeding or
investigation by any Governmental Entity for the assessment or collection of
taxes relating to the Purchased Assets.

6

--------------------------------------------------------------------------------




        (c)  Except for Permitted Liens, no Liens (whether filed or arising by
operation of law) have been imposed upon or asserted against any of the
Purchased Assets as a result of or in connection with any failure, or alleged
failure to pay any tax.

        (d)  Seller has not waived or extended any statutes of limitation for
the assessment or collection of taxes relating to the Purchased Assets. To
Seller's knowledge, no claim has been made by a Governmental Entity relating to
the Purchased Assets in a jurisdiction where the Seller does not currently file
Tax Returns that the Seller may be subject to taxation by that jurisdiction, nor
is Seller aware that any such assertion of tax jurisdiction is pending or
threatened.

        3.12 Environmental Matters.    

        (a)  As used herein, (i) the term "Environmental Laws" shall mean any
and all state, federal, and local statutes, regulations and ordinances relating
to the protection of human health and the environment, (ii) the term "Hazardous
Material" shall mean any hazardous or toxic substance, material, or waste
including, without limitation, those substances, materials, pollutants,
contaminants and wastes listed in the United States Department of Transportation
Hazardous Materials Table (49 C.F.R. §172.101) or by the United States
Environmental Protection Agency as hazardous substances (40 C.F.R. Part 302 and
amendments thereto), petroleum products (as defined in Title I to the Resource
Conservation and Recovery Act, 42 U.S.C. §6991-6991(i)) and their derivatives,
and such other substances, materials, pollutants, contaminants and wastes as
become regulated or subject to cleanup authority under any Environmental Laws,
and (iii) the term "Release" shall have the meaning set forth in Section 101 of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §§9601 et seq. ("CERCLA").

        (b)  Seller represents and warrants that:

        (i)    all activities of Seller with respect to the operation of the
Station have been and are being conducted in material compliance with all
Environmental Laws;

        (ii)  Seller has no knowledge of the Release of any Hazardous Material
on, in, from or onto the Transmitter Site, except in accordance with
Environmental Laws;

        (iii)  to Seller's knowledge, no Hazardous Materials are present in any
medium at the Transmitter Site in such a manner as requires investigation or
remediation under any Environmental Law;

        (iv)  to Seller's knowledge, no polychlorinated biphenyls or substances
containing polychlorinated biphenyls are present on the Transmitter Site; and

        (v)  to Seller's knowledge, no friable asbestos is present on the
Transmitter Site.

        3.13 Insurance.    Seller has fire, liability and other forms of
insurance applicable to the Purchased Assets, each of which is in an amount
customary and standard to the industry practice, in full force and effect on the
date hereof, which are, to Seller's knowledge, valid and enforceable in
accordance with their terms and are in an amount consistent with past practices.
No event or claim has occurred, including, without limitation, the failure by
Seller to give any notice or information, or the delivery of any inaccurate or
erroneous notice or information, or any reservation of rights, which limits or
impairs in any material respect the rights of the insured parties under any such
insurance policies with respect to the Purchased Assets.

        3.14 Litigation.    There is no Order and no action, suit, proceeding or
investigation, judicial, administrative or otherwise that is pending or, to
Seller's knowledge, threatened against or affecting the Station which, if
adversely determined would reasonably be expected to have a Material Adverse
Effect or which challenges the validity or propriety of any of the transactions
contemplated by this Agreement.

7

--------------------------------------------------------------------------------


        3.15 Contracts and Agreements.    The Station is not in default in any
material respect with respect to the Assumed Contracts, and, as of the Closing
Date, the Station will have paid all sums and performed in all material respects
all obligations under the Assumed Contracts, which are required to be paid or
performed prior to the Closing Date. In addition, the obligations, costs and
expenses associated with the Assumed Contract, and specifically the Weatherford
ground lease referenced on Schedule 1.1(g), will not increase as a result of the
consummation of the transactions contemplated in this Agreement.

        3.16 Business Records.    Seller has, and after the Closing, Purchaser
will have, the right to use the Business Records included in the Purchased
Assets, free and clear of any royalty or other payment obligations.

        3.17 Third Party Consents.    The only consents from any person or
entity which are required to be obtained by Seller in connection with the
execution and delivery by Seller of this Agreement and the consummation of the
transactions contemplated hereby are set forth on Schedule 3.17 (the "Third
Party Consents").

        3.18 Finders and Brokers.    No person has, as a result of any agreement
entered into by Seller, any valid claim against any of the parties hereto for a
brokerage commission, finder's fee or other like payment.

4.    REPRESENTATIONS AND WARRANTIES OF PURCHASER.    

        Purchaser hereby represents and warrants to Seller as follows:

        4.1  Organization and Good Standing.    Each of HBC License and HBC
Sacramento is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to own and lease its properties and carry on its business as currently
conducted. HBC Texas is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas and has all requisite
power and authority to own and lease its properties and carry on its business as
currently conducted.

        4.2  Due Authorization.    Subject to the FCC Order, Purchaser has full
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser and constitutes the legal, valid
and binding obligation of Purchaser, enforceable against it in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
or general equitable principles.

        4.3  Execution and Delivery.    Neither the execution and delivery by
Purchaser of this Agreement nor the consummation of the transactions
contemplated hereby will: (i) conflict with or result in a breach of the
certificate of incorporation or bylaws of Purchaser; (ii) subject to the FCC
Order, violate any Law or Order of any court or Governmental Entity; or
(iii) violate or conflict with or constitute a default under (or give rise to
any right of termination, cancellation or acceleration under) any indenture,
mortgage, lease, contract or other instrument to which Purchaser is a party or
by which it is bound or affected.

        4.4  Consents.    No consent, approval, authorization, license,
exemption of, filing or registration with any court, governmental authority,
commission, board, bureau, agency or instrumentality, domestic or foreign, is
required by Purchaser in connection with the execution and delivery of this
Agreement or the consummation by Purchaser of any transaction contemplated
hereby, other than the consent of the FCC. No approval, authorization or consent
of any other third party is required in connection with the execution and
delivery by Purchaser of this Agreement and the consummation of the transactions

8

--------------------------------------------------------------------------------


contemplated hereby, except as may have been previously obtained by Purchaser.
Purchaser warrants that it is legally qualified to become a licensee of the
Station and is aware of no impediment to the approval by the FCC of the
assignment of the Governmental Licenses to Purchaser.

        4.5  Finders and Brokers.    No person has, as a result of any agreement
entered into by Purchaser, any valid claim against any of the parties hereto for
a brokerage commission, finder's fee or other like payment.

5.    CERTAIN COVENANTS AND AGREEMENTS.    

        5.1  Consummation of the Transaction.    

        (a)  Each of Seller and Purchaser shall take all reasonable action
necessary to consummate the transactions contemplated by this Agreement and will
use all necessary and reasonable means at its disposal to obtain (and cooperate
with the other party in obtaining) all necessary approvals of the FCC and Third
Party Consents required to enable it to consummate the transactions contemplated
by this Agreement. Except as otherwise provided herein, each of Seller and
Purchaser acknowledges and agrees that it shall pay all costs, fees and expenses
incurred by it in obtaining such necessary consents and approvals. Each party
shall make all filings, applications, statements and reports to all Governmental
Entities which are required to be made prior to the Closing Date by or on its
behalf pursuant to any statute, rule or regulation in connection with the
transactions contemplated by this Agreement, and copies of all such filings,
applications, statements and reports shall be provided to the other.

        (b)  Seller will use its reasonable best efforts to obtain all Third
Party Consents as promptly as practicable after the date of this Agreement;
provided, that, notwithstanding anything to the contrary set forth in this
Agreement, Seller shall have no obligations to pay money to obtain any Third
Party Consents unless Seller is required to pay money by the express terms of
any Assumed Contract in connection with the assignment thereof. All Third Party
Consents shall be in form reasonably satisfactory to Purchaser, and none shall
provide for any increase in cost or other change in terms and conditions after
the Closing which would be adverse to Purchaser.

        5.2  Public Announcements.    Prior to the Closing Date, all notices to
third parties and other publicity relating to the transaction contemplated by
this Agreement shall be jointly planned and agreed to by Seller and Purchaser;
provided, however, that each party shall be entitled to issue a press release
announcing the entering of this Agreement and the transactions contemplated
hereby in accordance with its respective obligations under federal securities
laws.

        5.3  Ordinary Course of Business.    During the period from the date
hereof to the Closing Date, unless the prior consent of Purchaser is first
obtained, Seller shall cause the Station to not knowingly take any action which
would cause the conditions set forth in Section 6.1 not to be satisfied as of
the Closing Date.

        5.4  Control of the Station.    Prior to the Closing, Purchaser shall
not, directly or indirectly, control, supervise, direct, or attempt to control,
supervise, or direct, the operations of the Station; such operations, including
complete control and supervision of all of the Station's programs, employees,
and policies, shall be the sole responsibility of Seller until the Closing.

        5.5  Pre-Closing Covenants.    From the date hereof until the Closing or
earlier termination of this Agreement without a closing, Seller covenants and
agrees with Purchaser as follows:

        (a)  Seller shall operate the Station in the ordinary course of business
consistent with past practices.

9

--------------------------------------------------------------------------------

        (b)  Seller shall maintain, preserve, renew and keep in favor and effect
the existence, rights and franchises of Seller that pertain to the Station and
shall continue to comply with the Communications Act, the rules and regulations
of the FCC, and all applicable Laws and Orders.

        (c)  Seller shall not do or omit any act, or permit any omission to act,
which may cause a breach of any material contract, commitment or obligation, or
any breach of any representation, warranty, covenant or agreement made by Seller
herein, which would cause the conditions set forth in Section 6.1 not to be
satisfied as of the Closing Date.

        (d)  Seller shall not, without prior consent of the Purchaser, create,
assume or permit to exist any Lien affecting any of the Purchased Assets, except
for Permitted Liens.

        (e)  Seller shall not, without prior consent of the Purchaser, cause or
permit any action or failure to act that would cause the Governmental Licenses
to expire or be surrendered or adversely modified, or take any action or fail to
take any action that would cause the FCC or any other Government Entity to
institute proceedings for the suspension, revocation or adverse modification of
any of the Governmental Licenses.

        (f)    Seller shall maintain all of Seller's insurance related to the
Purchased Assets in effect as of the date hereof.

        (g)  Seller shall maintain the Purchased Assets in good repair and
condition, ordinary wear and tear excepted, and shall use, operate, maintain and
repair, and replace with an asset of equal or greater value, if necessary, the
Purchased Assets in a normal business manner.

        (h)  Seller shall not directly or indirectly (through a representative
or otherwise) solicit or furnish any information to any prospective buyer,
commence, or conduct presently ongoing, discussions or negotiations with any
other party or enter into any agreement with any other party concerning the sale
of the Station or the Purchased Assets or any part thereof (an "Acquisition
Proposal"), and Seller shall immediately advise Purchaser of the receipt of any
written Acquisition Proposal.

        5.7  Update of Schedules.    From time to time after the execution of
this Agreement and prior to the Closing, Seller will use reasonable best efforts
to promptly supplement or amend the Schedules delivered in connection herewith
with respect to any matter which exists or occurs after the date of this
Agreement and which, if existing or occurring at or prior to the date of this
Agreement, would have been required to be set forth or described in the
Schedules or which is necessary to correct any information therein; provided,
however, that the provisions of this Section 5.7 are informational only and
Purchaser shall not be bound to the terms of any changed Schedules unless they
are incorporated into this Agreement by a written amendment signed by Purchaser.

6.    CONDITIONS TO PURCHASER'S CLOSING.    

        All obligations of Purchaser under this Agreement shall be subject to
the fulfillment at or prior to the Closing of the following conditions, it being
understood that Purchaser may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        6.1  Representations, Etc.    Seller shall have performed in all
material respects the covenants and agreements contained in this Agreement that
are to be performed by it at or prior to the Closing. The representations and
warranties of Seller contained in this Agreement shall be true and correct as of
the Closing Date with the same effect as though made at such time (except as
contemplated or permitted by this Agreement), except where the failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, have a Material Adverse Effect.

        6.2  FCC Order.    The FCC Order shall have been granted.

10

--------------------------------------------------------------------------------


        6.3  No Injunctions.    No order or temporary, preliminary or permanent
injunction or restraining order shall have been entered which would have the
effect of (i) making any of the transactions contemplated hereby illegal or
(ii) materially adversely affecting the value of the Purchased Assets.

        6.4  Third Party Consents.    The Third Party Consents listed on
Schedule 3.17 hereto shall have been obtained in form reasonably acceptable to
Purchaser, without the imposition of any additional cost or other conditions
materially adverse to Purchaser.

        6.5  Material Adverse Effect.    No Material Adverse Effect shall have
occurred since the date of this Agreement.

        6.6  Closing Deliveries.    Purchaser shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.1
hereof.

        6.7  Modification Agreement.    Seller and Nevada County
Broadcasters, Inc., licensee of Station KNCO(FM), Grass Valley, California,
shall have entered into a Modification Agreement substantially in the form of
Schedule 6.7 and such Modification Agreement shall be in full force and effect
as of the Closing Date. Seller shall have assigned to Purchaser, in a manner
reasonably acceptable to Purchaser, all of Seller's rights, title, and interest
in the Modification Agreement (it being understood that Purchaser will not be
assuming any liability thereunder). Without the prior written consent of
Purchaser, Seller shall not materially amend the Modification Agreement or
consent to such amendment by Nevada County or a subsequent assignee of KNCO(FM)
prior to assigning the Modification Agreement to Purchaser.

7.    CONDITIONS TO SELLER'S CLOSING.    

        All obligations of Seller under this Agreement shall be subject to the
fulfillment at or prior to the Closing of the following conditions, it being
understood that Seller may, in its sole discretion, waive any or all of such
conditions in whole or in part:

        7.1  Representations, Etc.    Purchaser shall have performed in all
material respects the covenants and agreements contained in this Agreement that
are to be performed by Purchaser as of the Closing, and the representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date with the same effect as though made
at such time (except as contemplated or permitted by this Agreement).

        7.2  FCC Order.    The FCC Order shall have been granted.

        7.3  No Injunctions.    No order or temporary, preliminary or permanent
injunction or restraining order shall have been entered which would have the
effect of (i) making any of the transactions contemplated hereby illegal or
(ii) materially adversely affecting the value of the Purchased Assets.

        7.4  Closing Deliveries.    Seller shall have received each of the
documents or items required to be delivered to it pursuant to Section 8.2.

        7.5  Third Party Consents.    The Third Party Consents shall have been
obtained.

8.    DOCUMENTS TO BE DELIVERED AT THE CLOSING.    

        8.1  To Purchaser.    At the Closing, there shall be delivered to
Purchaser:

        (a)  The bills of sale, agreements of assignment and similar instruments
of transfer to the Purchased Assets contemplated by Section 2.4 hereof.

        (b)  The Business Records.

        (c)  The Third Party Consents, which Seller shall have obtained as of
the Closing Date.

11

--------------------------------------------------------------------------------




        (d)  A termination of the lease of the Granbury Tower Assets in form and
substance reasonably acceptable to HBC Texas.

        (e)  All other documents to effectuate the transactions contemplated
hereby as Purchaser may reasonably request.

        8.2  To Seller.    At the Closing, there shall be delivered to Seller:

        (a)  The purchase price contemplated by Section 2.1 hereof, in the form
of wire transfer or cashier's or certified check as Seller may direct.

        (b)  An assumption agreement pursuant to which Purchaser shall assume
the Assumed Contracts.

        (c)  A termination of the lease of the Granbury Tower Assets in form and
substance reasonably acceptable to Seller.

        (d)  All other documents to effectuate the transactions contemplated
hereby as Seller may reasonably request.

9.    SURVIVAL.    

        All representations, warranties, covenants and agreements made by any
party to this Agreement or pursuant hereto shall be deemed to be material and to
have been relied upon by the parties hereto and shall survive the Closing for a
period of twelve (12) months, provided, however, that notice of any claim
against Purchaser or Seller, whether made under the indemnification provisions
hereof or otherwise, based on a breach of a representation, warranty, covenant
or agreement must be given within thirty (30) calendar days from the expiration
of such twelve (12) month survival period. The representations and warranties
hereunder shall not be affected or diminished by any investigation at any time
by or on behalf of the party for whose benefit such representations and
warranties were made. No representation or warranty contained herein shall be
deemed to be made at any time after the Closing Date.

10.    INDEMNIFICATION OF PURCHASER.    

        From and after the Closing and subject to the limitations set forth in
Sections 9 and 12, Seller shall indemnify and hold Purchaser harmless from,
against, for and in respect of:

        (a)  any and all damages, costs, losses, expenses, settlement payments,
obligations, liabilities, claims, actions or causes of action and encumbrances
(collectively, together with the costs and expenses described in clause (c)
below, but excluding any, consequential, or other special damages or lost
profits regardless of the theory of recovery, being referred to herein as
"Damages") suffered, sustained, incurred or required to be paid by Purchaser
because of the breach of any written representation, warranty, agreement or
covenant of Seller contained in this Agreement or any document or certificate
executed and delivered by Seller pursuant to this Agreement;

        (b)  any and all Damages arising out of the ownership and operation of
the Station at all times prior to the Closing Date;

        (c)  any and all Damages arising out of any Liabilities of Seller which
are not Assumed Liabilities;

        (d)  any and all Damages arising out of the Assumed Contracts in respect
of periods prior to the Closing Date;

        (e)  any and all Damages arising out of the failure of Seller to comply
with any bulk sales statute applicable to the transactions contemplated by this
Agreement;

12

--------------------------------------------------------------------------------




        (f)    all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by Purchaser in connection
with any action, suit, proceeding, demand, assessment or judgment incident to
any of the matters indemnified against in this Section 10;

11.    INDEMNIFICATION OF SELLER.    

        From and after the Closing and subject to the limitations set forth in
Sections 9 and 12, Purchaser shall indemnify and hold Seller harmless from,
against, for and in respect of:

        (a)  any and all Damages suffered, sustained, incurred or required to be
paid by Seller because of the breach of any written representation, warranty,
agreement or covenant of Purchaser contained in this Agreement;

        (b)  any and all Damages arising out of the ownership and operation of
the Station on and after the Closing Date, except to the extent the same arises
from a breach of any written representation, warranty, agreement or covenant of
Seller contained in this Agreement or any document, certificate or agreement
executed in connection with this Agreement;

        (c)  any and all Damages arising out of the Assumed Liabilities from and
after the Closing Date; and

        (d)  all reasonable costs and expenses (including, without limitation,
attorneys' fees, interest and penalties) incurred by Seller in connection with
any action, suit, proceeding, demand, assessment or judgment incident to any of
the matters indemnified against in this Section 11.

12.    GENERAL RULES REGARDING INDEMNIFICATION.    

        The obligations and liabilities of each indemnifying party hereunder
with respect to claims resulting from the assertion of liability by the other
party or indemnified third parties shall be subject to the following terms and
conditions:

        (a)  The indemnified party shall give prompt written notice (which in no
event shall exceed thirty (30) days from the date on which the indemnified party
first became aware of such claim or assertion) to the indemnifying party of any
claim which might give rise to a claim by the indemnified party against the
indemnifying party based on the indemnity agreements contained in Section 11 or
12 hereof, stating the nature and basis of said claims and the amounts thereof,
to the extent known.

        (b)  If any action, suit or proceeding is brought against the
indemnified party with respect to which the indemnifying party may have
liability under the indemnity agreements contained in Section 10 or 11 hereof,
the action, suit or proceeding shall, upon the written acknowledgment by the
indemnifying party that it is obligated to indemnify under such indemnity
agreement, be defended (including all proceedings on appeal or for review) by
the indemnifying party with counsel selected by the indemnifying party; provided
that the indemnified party also shall have the right to employ its own counsel
in any such case at the indemnified party's sole cost and expense. The
indemnified party shall be kept fully informed of such action, suit or
proceeding at all stages thereof whether or not it is represented by separate
counsel.

        (c)  The indemnified party shall make available to the indemnifying
party and its attorneys and accountants all books and records of the indemnified
party relating to such proceedings or litigation and the parties hereto agree to
render to each other such assistance as they may reasonably require of each
other in order to ensure the proper and adequate defense of any such action,
suit or proceeding.

        (d)  The indemnified party shall not make any settlement of any claims
without the written consent of the indemnifying party, which consent shall not
be unreasonably withheld or delayed.

13

--------------------------------------------------------------------------------




        (e)  If any claims are made by third parties against an indemnified
party for which an indemnifying party would be liable, and it appears likely
that such claims might also be covered by the indemnified party's insurance
policies, the indemnified party shall make a timely claim under such policies
and to the extent that such party obtains any recovery from such insurance, such
recovery shall be offset against any sums due from an indemnifying party (or
shall be repaid by the indemnified party to the extent that an indemnifying
party has already paid any such amounts). The parties acknowledge, however, that
if an indemnified party is self-insured as to any matters, either directly or
through an insurer which assesses retroactive premiums based on loss experience,
then to the extent that the indemnified party bears the economic burden of any
claims through self-insurance or retroactive premiums or insurance ratings, the
indemnifying party's obligation shall only be reduced by any insurance recovery
in excess of the amount paid or to be paid by the indemnified party in insurance
premiums.

        (f)    Except as herein expressly provided, each of Purchaser and Seller
acknowledges and agrees that its sole and exclusive remedy after the Closing
with respect to any and all claims and causes of action under or that are
reasonably related to this Agreement, and the other transactions contemplated
hereby, the Station, the Purchased Assets and the Assumed Contracts shall be
pursuant to the indemnification provisions set forth in Sections 10, 11 and 12
hereof. Without limiting the foregoing, Sections 10, 11 and 12 set forth
Purchaser's sole and exclusive remedy against Seller arising under Environmental
Laws or regarding environmental matters or Hazardous Materials, and Purchaser
hereby waives and releases any other claim it now has or may in the future have
(including contractual, statutory, contractual, or contribution claims) against
Seller with respect to Environmental Laws, environmental matters or Hazardous
Materials.

13.    TERMINATION.    

        13.1 Termination.    This Agreement may be terminated by the mutual
written consent of Purchaser and Seller, or, if the terminating party is not
then in material breach of its obligations hereunder, upon written notice as
follows:

        (a)  by Purchaser if Seller is in material breach of its obligations
hereunder, such that the conditions set forth in Section 6.1 would not be
satisfied as of the Closing, and such breach has not been cured by Seller within
fifteen (15) business days of written notice of such breach; provided, that
Seller shall not be entitled to such fifteen (15) business day cure period with
respect to any breach of Seller's obligation to execute and deliver on the
Closing Date, the agreements, certificates and documents set forth in
Section 8.1;

        (b)  by Seller if Purchaser is in material breach of its obligations
hereunder, such that the conditions set forth in Section 7.1 would not be
satisfied as of the Closing, and such breach has not been cured by Purchaser
within ten (10) business days of written notice of such breach; provided, that
Purchaser shall have no right to such ten (10) business day cure period with
respect to any breach of Purchaser's obligation to pay the Purchase Price on the
Closing Date;

        (c)  by either Purchaser or Seller if the FCC designates the FCC
Applications for a hearing; or

        (d)  by either Purchaser or Seller if the Closing has not occurred on or
before the date which is twelve (12) months after the date hereof (the "Outside
Date"); provided, however, that the failure of the Closing to have occurred on
or before the Outside Date shall not be attributable to the breach of this
Agreement by the party seeking termination pursuant to this Section 13.1(d).

        13.2 Effect of Termination.    In the event of termination of this
Agreement pursuant to Section 13.1 above, all rights and obligations of the
parties under this Agreement shall terminate without any liability of any party
to any other party (except for any liability of any party for any material
breach of this Agreement, in which case any non-breaching party shall have all
rights and remedies available at

14

--------------------------------------------------------------------------------

law or in equity). Notwithstanding anything to the contrary contained herein,
the provisions of Sections 15 and 16.1 shall expressly survive the termination
of this Agreement.

14.    RISK OF LOSS.    

        Seller shall bear the risk of all damage to, loss of or destruction of
any of the Purchased Assets between the date of this Agreement and the Closing
Date. If any material portion of the Purchased Assets (other than items that are
obsolete and not necessary for the continued operations of the Station) shall
suffer any material damage or destruction prior to the Closing Date, Seller
shall promptly notify Purchaser in writing of such damage or destruction, shall
promptly take all necessary steps to restore, repair or replace such assets at
its sole expense, and shall advise Purchaser in writing of the estimated cost to
complete such restoration, repair or replacement and all amounts actually paid
as of the date of the estimate. In the event of substantial damage to any of the
Purchased Assets that can not be restored, repaired or replaced prior to the
Closing, Purchaser shall have the right to terminate this Agreement by written
notice to Seller and shall have no further liability or obligation hereunder.

15.    SPECIFIC PERFORMANCE.    

        The parties acknowledge that the Purchased Assets and the transactions
contemplated hereby are unique, that a failure by Seller to complete such
transactions will cause irreparable injury to Purchaser, and that actual damages
for any such failure may be difficult to ascertain and may be inadequate.
Consequently, Seller agrees that Purchaser shall be entitled, in the event of a
failure by Seller to complete such transactions, to specific performance of any
of the provisions of this Agreement in addition to any other legal or equitable
remedies to which Purchaser may otherwise be entitled. If any action is brought
by Purchaser against Seller for failure by Seller to complete such transactions,
Seller will waive the defense that there is an adequate remedy at law.

16.    MISCELLANEOUS PROVISIONS.    

        16.1 Expenses.    Except as otherwise expressly provided herein, each
party shall pay the fees and expenses incurred by it in connection with the
transactions contemplated by this Agreement. If any action is brought for breach
of this Agreement or to enforce any provision of this Agreement, the prevailing
party shall be entitled to recover court costs and reasonable attorneys' fees.
Purchaser and Seller shall bear equally the transfer taxes, recording fees and
similar costs imposed in connection with the transfer of the real property
assets included in the Purchased Assets.

        16.2 Prorations.    All items of income and expense arising from the
operation of the Station or the ownership and leasing of the Granbury Tower
Assets for periods on or before the close of business on the Closing Date shall
be for the account of Seller and thereafter shall be for the account of
Purchaser. Proration of the items described below between Seller and Purchaser
shall be effective as of 11:59 p.m., local time, on such date and shall occur as
follows with respect to those rights, liabilities and obligations of Seller
transferred to and assumed by Purchaser hereunder.

        (a)  Liability for state and local taxes assessed on the Purchased
Assets payable with respect to the tax year in which the Closing Date falls and
the annual FCC regulatory fee for the Station payable with respect to the year
in which the Closing Date falls shall each be prorated as between Seller and
Purchaser on the basis of the number of days of the tax year elapsed to and
including the Closing Date.

        (b)  Prepaid items, deposits, credits and accruals such as water,
electricity, telephone, other utility and service charges, lease expenses,
license fees (if any) and payments under any contracts or utility services to be
assumed by Purchaser shall be prorated between Seller and Purchaser on the basis
of the period of time to which such liabilities, prepaid items and accruals
apply.

        All prorations shall be made and paid insofar as feasible on the Closing
Date; any prorations not made on such date shall be made as soon as practicable
(not to exceed ninety (90) days) thereafter.

15

--------------------------------------------------------------------------------

Seller and Purchaser agree to assume, pay and perform all costs, liabilities and
expenses allocated to each of them pursuant to this Section 16.2.

        16.3 Amendment.    This Agreement may be amended at any time but only by
an instrument in writing signed by the parties hereto.

        16.4 Notices.    All notices and other communications hereunder shall be
in writing and shall be deemed given if mailed by certified mail, return receipt
requested, or by nationally recognized "next-day" delivery service, to the
parties at the addresses set forth below (or at such other address for a party
as shall be specified by like notice), or sent by facsimile to the number set
forth below (or such other number for a party as shall be specified by proper
notice hereunder):

If to Purchaser:

c/o Hispanic Broadcasting Corporation
3102 Oak Lawn Avenue, Suite 215
Dallas, Texas 75219
Attention: Jeffrey T. Hinson, Senior Vice President
Telephone: (214) 525-7711
Fax: (214) 525-7750

If to Seller:

c/o First Broadcasting Company
750 North St. Paul
Tenth Floor
Dallas, TX 75201
Attention: Gary Lawrence, President
Telephone: (214) 855-4927
Fax: (214) 855-5963

        16.5 Assignment.    This Agreement may not be assigned by either party
without the prior consent of the other party. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, heirs and permitted assigns.

        16.6 Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        16.7 Headings.    The headings of the Sections of this Agreement are
inserted for convenience only and shall not constitute a part hereof.

        16.8 Entire Agreement.    This Agreement and the documents referred to
herein contain the entire understanding of the parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
warranties, conveyances or undertakings other than those expressly set forth
herein. This Agreement supersedes any prior agreements and understandings
between the parties with respect to the subject matter.

        16.9 Waiver.    No attempted waiver of compliance with any provision or
condition hereof, or consent pursuant to this Agreement, will be effective
unless evidenced by an instrument in writing by the party against whom the
enforcement of any such waiver or consent is sought.

        16.10 Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, excluding the
choice of law rules thereof.

        16.11 Certain Definitions.    Unless otherwise stated in this Agreement,
the following terms when used herein shall have the meanings assigned to them
below (such meanings to be equally applicable to both the singular and plural
forms of the terms defined).

16

--------------------------------------------------------------------------------


        "Affiliates" of a party shall mean persons or entities that directly, or
indirectly through one or more intermediaries, control or are controlled by, or
are under common control with, such party.

        "FCC Licenses" shall mean the licenses, construction permits or
authorizations issued by or pending before the FCC relating to the Station and
set forth on Schedule 1.1(a).

        "Governmental Entity" shall mean any court, arbitrator, department,
commission, board, bureau, agency, authority, instrumentality or other body,
whether federal, state, municipal, foreign or other.

        "Law" shall mean any statute, law, ordinance, rule or regulation.

        "Liability" shall mean and include any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted or
unasserted, liquidated or unliquidated, secured or unsecured.

        "Liens" shall mean, statutory or otherwise, security interests, claims,
pledges, licenses, equities, options, conditional sales contracts, assessments,
levies, charges or encumbrances of any nature whatsoever.

        "Material Adverse Effect" or "material adverse effect" shall mean a
material adverse effect on the Purchased Assets but shall specifically exclude
any material adverse effect caused by (a) factors affecting the radio industry
generally or the market in which the Station operates; (b) general, national,
regional or local economic or financial conditions; (c) new governmental or
legislative laws, rules or regulations; or (d) the failure to achieve any
financial or operational targets, projections or milestones set forth in any
Seller business plan or budget.

        "Order" shall mean any order, writ, injunction, judgment, plan or decree
of any Governmental Entity.

        "Permitted Liens" shall mean (a) Liens for taxes not yet due and
payable, (b) Liens for which a proration adjustment is made pursuant to
Section 16.2 of this Agreement or (c) in the case of the Granbury Tower Assets,
the lease rights in favor of HBC Texas.

        16.12 Intended Beneficiaries.    The rights and obligations contained in
this Agreement are hereby declared by the parties hereto to have been provided
expressly for the exclusive benefit of such entities as set forth herein and
shall not benefit, and do not benefit, any unrelated third parties.

        16.13 Further Assurances.    From time to time, at Seller's request and
without further consideration, Purchaser shall execute and deliver to Seller,
such documents, instruments and consents and take such other action as Seller
may reasonably request in order to consummate more effectively the transactions
contemplated hereby, to discharge the covenants of Purchaser and to assign to
Purchaser the Assumed Liabilities. The Agreement may be terminated immediately
by Seller upon written notice to the Purchaser if the FCC has not accepted and
placed on public notice the FCC Applications on or before the tenth day after
the filing of the FCC Applications, or if, after such tenth day, the FCC
dismisses, denies, or otherwise rejects the FCC Applications as inappropriate
for grant (except that it is understood and acknowledged that Purchaser will
proceed to dismiss one of the FCC Applications upon the consummation or
termination of the merger with Univision). From time to time, at Purchaser's
request and without further consideration, Seller shall execute and deliver to
Purchaser, such documents, instruments and consents and take such other action
as Purchaser may reasonably request in order to consummate more effectively the
transactions contemplated hereby, to discharge the covenants of Seller and to
vest in Purchaser good, valid and marketable title to the Station and the
Purchased Assets.

        16.14 Severability.    If any one or more of the provisions contained in
this Agreement should be found invalid, illegal or unenforceable, in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. Any
illegal

17

--------------------------------------------------------------------------------


or unenforceable term shall be deemed to be void and of no force and effect only
to the minimum extent necessary to bring such term within the provisions of
applicable law and such term, as so modified, and the balance of this Agreement
shall then be fully enforceable.

        16.15 Mutual Contribution.    The parties to this Agreement and their
counsel have mutually contributed to its drafting. Consequently, no provision of
this Agreement shall be construed against any party on the ground that such
party drafted the provision or caused it to be drafted or the provision contains
a covenant of such party.

        IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first above written.


 
 
First Broadcasting Investments, L.P.
 
 
By: First Broadcasting, LLC, its sole general partner
 
 
By:
 
/s/  GARY M. LAWRENCE      

--------------------------------------------------------------------------------

Gary M. Lawrence
President and Vice Chairman
 
 
HBC Sacramento, Inc.
 
 
By:
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
Senior Vice President and Chief Financial Officer
 
 
HBC License Corporation
 
 
By:
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
Senior Vice President and Chief Financial Officer
 
 
HBC Broadcasting Texas, LP
 
 
By HBC GP Texas, Inc.
 
 
By:
 
/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson
Senior Vice President and Chief Financial Officer

18

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18



ASSET PURCHASE AGREEMENT
